Exhibit 10.1

AGREEMENT AND CONSENT

THIS AGREEMENT AND CONSENT (“Agreement”) is made and entered into this 24th day
of November, 2009, by and between Quantum Fuel Systems Technologies Worldwide,
Inc. (“Quantum”), WB QT, LLC (“WB QT”), and Whitebox Advisors, LLC (“WB
Advisors”).

WHEREAS, Quantum, as Borrower, and WB QT, as Agent/Lender, are parties to that
certain Credit Agreement dated January 31, 2007, as amended (“Credit
Agreement”);

WHEREAS, Quantum and WB Advisors are parties to that certain Amended and
Restated Commitment Letter dated August 3, 2009;

WHEREAS, pursuant to Sections 6.4 and 6.5 of the Credit Agreement, Quantum is
prohibited from, among other things, entering into certain transactions
including, without limitation, the acquisition of all or substantially all or a
material portion of the business or assets from another person or entity
(whether by purchase, merger, consolidation or otherwise) or in any manner
effectuate an expansion of Quantum’s business in any material respect by
acquisition (each a “Prohibited Transaction”).

WHEREAS, Quantum desires to consummate a Prohibited Transaction by entering into
an Arrangement Agreement with Schneider Power, Inc. (“SPI”) pursuant to which
Quantum would acquire all of the outstanding securities of SPI (the “SPI
Transaction”); and

WHEREAS, Quantum has requested that WB QT consent to the SPI Transaction and WB
QT has agreed to give its consent on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. Consent to SPI Transaction. WB QT hereby gives its consent to Quantum to
consummate the SPI Transaction on terms that are substantially the same as those
set forth in the Transaction Summary attached hereto as Exhibit “A”. WB QT
hereby waives any provision under the Credit Agreement that would prohibit or
restrict Quantum from entering into the SI Transaction and agrees that Quantum’s
consummation of the SPI Transaction will not constitute a default under the
Credit Agreement or any other document or agreement between WB QT and Quantum.

2. Consent Fee. In consideration for WB QT’s consent to the SPI Transaction,
Quantum agrees to pay WB QT the sum of Three Million ($3,000,000) Dollars (the
“Consent Fee”). The Consent Fee shall be paid concurrent with Quantum’s and
SPI’s execution of the definitive Arrangement Agreement for the SPI Transaction
by Quantum’s delivery of a promissory note in the form attached hereto as
Exhibit “A” (“Consent Fee Note”). Subject to the stock price condition continued
in the Consent Fee Note, Quantum shall have the right in its sole discretion to
pay the amount due under the Consent Fee Note in restricted shares of its common
stock. The Consent Fee Note and shares of common stock that may be issued in
payment of the amount due thereunder are sometimes referred to in this Agreement
as (“Consent Securities”). Quantum and WB QT agree that in the event the
definitive Arrangement Agreement is terminated for any reason whatsoever and the
transactions



--------------------------------------------------------------------------------

contemplated thereunder are not completed, then the Consent Fee shall
automatically and immediately be reduced to One Million Five Hundred Thousand
($1,500,000) Dollars.

3. Other Agreements. Upon execution of this Agreement, Quantum and WB Advisors
agree that the expiration date for each of the options contained in that certain
Amended and Restated Ten Million ($10,000,000) Dollar commitment letter dated
August 3, 2009 shall be changed to March 31, 2011.

4. Securities Laws Matters.

A. WB QT understands that the Consent Securities have not been, nor will they
be, registered under the Securities Act or any state securities laws by reason
of their contemplated issuance in transactions exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act and applicable state securities
laws, and that the reliance of the Company and others upon these exemptions is
predicated in part upon this representation by WB QT. WB QT further understands
that the Consent Securities may not be transferred or resold without
(i) registration under the Securities Act and any applicable state securities
laws, or (ii) an exemption from the requirements of the Securities Act and
applicable state securities laws. WB QT also understands that any shares
issuable in payment of the amount due under the Consent Fee Note will be issued
without prior registration thereof under the Securities Act or applicable state
securities laws in reliance upon Section 4(2) of the Securities Act and
transactional exemptions from registration under applicable state securities
laws based upon appropriate representations of WB QT. WB QT also understands
that an exemption from such registration is not presently available pursuant to
Rule 144 promulgated under the Securities Act by the SEC and that Quantum has
not made any representation or warranties that an exemption under Rule 144 would
be available at any time in the future. WB QT understands that any sales of the
Consent Securities pursuant to Rule 144 can be made only in full compliance with
the provisions of Rule 144.

B. This Agreement is made with QB QT in reliance upon WB QT’s representation to
Quantum, which by WB QT’s execution of this Agreement WB QT hereby confirms,
that the Consent Securities will be acquired for investment for WB QT’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that WB QT has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, WB QT further represents that it does not have any
contract, undertaking, agreement or arrangement with any third-party to sell,
transfer or grant participations to such third-party or to any third-person,
with respect to the Consent Securities.

C. WB QT represents and warrants that it is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D promulgated under the Act, as presently
in effect. WB QT further represents and warrants that it is experienced in
evaluating and investing in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating



--------------------------------------------------------------------------------

the merits and risks of the investment in the Consent Fee Note and shares of
common stock that may be issued in payment of the amount due thereunder.

D. To the extent applicable, each certificate or other document evidencing any
of the Consent Securities shall be endorsed with the legends set forth below,
and WB QT covenants that, except to the extent such restrictions are waived by
Quantum, WB QT shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in the legends
endorsed on such certificate:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED.”

Quantum shall make a notation regarding the restrictions on transfer of the
Consent Securities in its books and the Consent Securities shall be transferred
on the books of the Company only if transferred or sold pursuant to an effective
registration statement under the Securities Act covering the securities to be
transferred or an opinion of counsel reasonably satisfactory to the Company that
such registration is not required; provided, however, that (i) Quantum will not
require opinions of counsel for transactions made pursuant to Rule 144 except in
unusual circumstances and (ii) Quantum will not require opinions of counsel for
transfers to affiliated entities managed by the same manager or managing partner
or management company, or managed by an entity controlling, controlled by or
under common control with such manager, managing partner or management company
so long as the transferor certifies in writing to Quantum that the transferor is
not receiving any consideration in connection with the transfer and so long as
the transferee will be subject to the terms of these restrictions to the same
extent as if such transferee were an original Investor hereunder.

5. Counterparts. The Agreement may be executed in several counterparts as deemed
necessary or convenient, each of which, when so executed, shall be deemed an
original, provided that all such counterparts shall be regarded as one and the
same document, and either party to the Amendment Documents may execute any such
agreement by executing a counterpart of such agreement.

6. GOVERNING LAW. THE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF.



--------------------------------------------------------------------------------

This Agreement is made and entered into the day and year first written above.

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

   

WB QT, LLC

By:  

/s/ Kenneth R. Lombardo

    By:  

/s/ Andrew Redleaf

Its:  

Vice President

    Its:  

CEO

      WHITEBOX ADVISORS, LLC       By:  

/s/ Andrew Redleaf

      Its:  

CEO



--------------------------------------------------------------------------------

EXHIBIT “A”

TRANSACTION SUMMARY

 

Transaction:    Quantum Fuel Systems Technologies Worldwide, Inc. (“QTWW”),
directly or through a wholly owned subsidiary, will acquire by way of Plan of
Arrangement all the outstanding common shares (the “Shares”) of Schneider Power,
Inc. (“Schneider”), being approximately 71.0 million shares (which assumes that
all “in the money” stock options will be exercised pre-closing on a cashless
basis), and that Quantum will assume all outstanding warrants (“Assumed
Warrants”). Transaction Value:    The purchase price would be CDN. $0.30 per
share (“SPI Per Share Price”). The Exchange Ratio will be determined by
converting the SPI Per Share Price to US Dollars (based on 10 day average of the
Noon Spot Rate) then dividing by a fixed price of $1.20 per share (deemed
Quantum per share price). As of November 24, 2009, the Exchange Ratio is .2360
resulting in Quantum issuing approximately 16.8 million shares and reserving an
additional 2.02 million shares for issuance upon exercise of the Assumed
Warrants. Support for FIT Applications   

Quantum would provide Schneider with a bridge loan for up to CDN $1 million to
support SPI’s applications for power purchase agreements under Ontario’s
feed-in-tariff program.

Break-Up Fee:    1.5% of the purchase price paid to Quantum if SPI accepts a
superior proposal. Board of Directors:    Quantum will appoint 1 person
nominated by Schneider to serve on Quantum’s board as a Class III director.

Lock-Up

   Holders of at least 50% of SPI shares will agree not to sell the Quantum
shares for a period of 6 months following the closing, except for sales by
individuals to pay the tax incurred as a result of the disposition of the
Schneider shares.